;,   '


         AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page 1 of!



                                                            UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                            v.                            (For Offenses Committed On or After November 1, 1987)


                                 Cristo De Jesus Feliz                                    Case Number: 3:20-mj-20537

                                                                                          John Owen Lanahan
                                                                                          Defendant's Attorney


     REGISTRATION NO, 94892298                                                                                                           FILED
     THE DEFENDANT:
      1:8:1 pleaded guilty to count( s) I of Complaint
                                                                                                                                                MAR O9 2020
          D was found guilty to count( s)                                                                                      CLERK US DISTfllCT COURT
                                                                                                                          vru.. , .....,, ,.,.IA
                  after a plea of not guilty.                                                 BY
                                                                                                           I .,,.., I '-'
                                                                                                                     ..,....,,JI   11-..1 " "

                                                                                                                                DEPUTY
                                                                                                                                                VIV



                  Accordingly, the defendantis adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                                      Nature of Offense                                                           Count Number(s)
     8:1325                                               ILLEGAL ENTRY (Misdemeanor)                            I                     I
         •        The defendant has been found not guilty on count(s)
                                                           -------------------
         •        Count(s)
                             - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:,
                                     \                  /
                                         ',

                                              '•
                                              /
                                                    I


                                                   ',,,
                                                            TIME SERVED             • ________ days
          1:8:1Assessment: $10 WAIVED 1:8:1 Fine: WAIVED
         1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Monday, March 9, 2020



     Received - - - ~ ~ - - - -
                        DUSM

                                                                                        UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                                              3:20-mj-20537
